IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,152



                        EX PARTE ROBERT J. JAMES, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 4760-A IN THE 1ST DISTRICT COURT
                         FROM NEWTON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to life imprisonment. The Ninth Court of Appeals affirmed his

conviction. James v. State, No. 09-01-500-CR, (Tex. App. – Beaumont, 2002, no pet.) (not

designated for publication).

       Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to advise him of right to petition for discretionary review pro se.
                                                                                                     2

       Based on our independent review of the record, we find that appellate counsel failed to advise

Applicant of his right to petition for discretionary review pro se. Applicant is entitled to relief. Ex

parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       Relief if granted. Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-00500-CR that

affirmed his conviction in Case No. 4760-A from the 1st Judicial District Court of Newton County.

Applicant shall file petition for discretionary review with the Ninth Court of Appeals within 30 days

of the date on which this Court’s mandate issues.



Delivered: May 6, 2009
Do not publish